ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-307, concluding that PAUL HABERMAN of NEW YORK, NEW YORK, a member of the New York bar who has submitted to the jurisdiction of this Court, should be reprimanded and that respondent’s pro hac vice privileges in the State of New Jersey should be suspended for a period of one year, for violating RPC 3.3(a)(5) (failure to disclose material fact to a tribunal), RPC 5.5(a) (practicing law in a jurisdiction where doing so violates the regulations of that jurisdiction) and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that PAUL HABERMAN is hereby reprimanded; and it is further
ORDERED that respondent’s pro hac vice privileges in the . State of New Jersey are hereby suspended for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file maintained within this State; and it is further
*198ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.